Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 24, drawn to an isolated protein comprising one or more of heavy chain CDR1, heavy chain CDR2 and heavy chain CDR3 of TPBG antibody and/or one or more of light chain CDR1, light chain CDR2 and light chain CDR3 of the TPBG antibody, including sequence sets containing large number of CDRs and further including CDRs has at least 80% sequence identity to the sequence set (claim 1-8); a nucleic acid encoding at least one protein of claim 1 (claim 9-11); a recombinant expression vector (claims 12-13); a method of making the protein (claim 14); and a method for detecting cells overexpressing a TPBG protein (the first method of using the protein of claim 1) (claims 24).
II, claim(s) 15-20, drawn to an immunoconjugates comprising the protein according to claim 1 which is covalently linked to a cytotoxic agent (claims 15-18); also drawn to a pharmaceutical composition comprising the immunoconjugates according to claim 15 and a pharmaceutically acceptable vehicle (claims 19-20).
Group III, claim(s) 25, drawn to a method of treating a patient in need of medicament for tumor using the protein of claim 1.
Group IV, claim(s) 26 and 27, drawn to methods of treating a patient in need of medicament for tumor using the immunoconjugates of claim 15, and the pharmaceutical composition of claim 19.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
a specific isolated protein, by providing:
The specific combination of heavy chain CDRs and light chain CDRs, e.g. SEQ ID NOS: 2-3-4 + SEQ ID NOS: 6-7-8, or other combinations encompassed in claim 1-4.
If the CDRs has at least 80% sequence identity, specific sequences of the CDRs are required.
Species B: a specific immunoconjugates, by providing:
A specific structure of formula I, e.g. Formula 3, wherein m=1, n=1; Formula 4, wherein n=1; or Formula 5, wherein n=1, or other specific structure encompassed by claim 16 and 17.
A specific antibody comprising a specific combination of HV CDRs1-2-3 and LV CDRs 1-2-3, e.g. SEQ ID NOS: 2-3-4 + SEQ ID NOS: 6-7-8, or other suitable combinations encompassed in claim 1-4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic as to the different antibody products as claimed in Markush format and claims belonging to group II and IV are also generic as to the small molecule attached to the different antibodies.     
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The groups listed above are drawn to two different products (Groups I-II) and two processes (Groups III-IV). These groups lack unity of invention because even though the inventions of the groups require the technical feature of an isolated protein of claim 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/Examiner, Art Unit 1642

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642